Name: Commission Regulation (EC) No 1586/98 of 22 July 1998 amending Regulation (EC) No 1007/98 fixing the compensatory aid for bananas produced and marketed in the Community in 1997, the deadline for payment of the balance of that aid and the unit amount of advances for 1998
 Type: Regulation
 Subject Matter: marketing;  production;  accounting;  agricultural policy;  plant product
 Date Published: nan

 Avis juridique important|31998R1586Commission Regulation (EC) No 1586/98 of 22 July 1998 amending Regulation (EC) No 1007/98 fixing the compensatory aid for bananas produced and marketed in the Community in 1997, the deadline for payment of the balance of that aid and the unit amount of advances for 1998 Official Journal L 206 , 23/07/1998 P. 0042 - 0042COMMISSION REGULATION (EC) No 1586/98 of 22 July 1998 amending Regulation (EC) No 1007/98 fixing the compensatory aid for bananas produced and marketed in the Community in 1997, the deadline for payment of the balance of that aid and the unit amount of advances for 1998 THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 404/93 of 13 February 1993 on the common organisation of the market in bananas (1), as last amended by Regulation (EC) No 3290/94 (2), and in particular Articles 12(6) and 14 thereof,Whereas Commission Regulation (EEC) No 1858/93 (3), as last amended by Regulation (EC) No 796/95 (4), lays down detailed rules for applying Regulation (EEC) No 404/93 as regards the aid scheme to compensate for loss of income from marketing in the banana sector;Whereas, when the Council adopted decisions concerning various agricultural products for the 1998/99 marketing year, the Commission undertook to increase the unit value of advances on compensatory aid for 1998; whereas that amount should be fixed and the security to be lodged when submitting applications from the date of entry into force of this Regulation should be adjusted in consequence; whereas Commission Regulation (EC) No 1007/98 (5) should therefore be amended;Whereas this Regulation should enter into force immediately, in view, in particular, of the timetable laid down for the submission and processing of applications for advances under these arrangements;Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Bananas,HAS ADOPTED THIS REGULATION:Article 1 Article 1(3) of Regulation (EC) No 1007/98 is hereby replaced by the following:'3. Advances for bananas marketed from January to October 1998 shall be ECU 19,44 per 100 kg.The corresponding security shall be ECU 9,72 per 100 kg.Producer Member States shall take the necessary steps to ensure the immediate payment of the additional advances due for periods prior to 1998 in accordance with the first subparagraph.`Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 22 July 1998.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 47, 25. 2. 1993, p. 1.(2) OJ L 349, 31. 12. 1994, p. 105.(3) OJ L 170, 13. 7. 1993, p. 5.(4) OJ L 80, 8. 4. 1995, p. 17.(5) OJ L 145, 15. 5. 1998, p. 4.